t c memo united_states tax_court eugene a sanders petitioner v commissioner of internal revenue respondent docket no filed date douglas alan azar for petitioner nhi t luu-sanders for respondent memorandum opinion carluzzo special_trial_judge in what is commonly referred to as an affected_item notice_of_deficiency respondent determined a sec_6662 a accuracy-related_penalty of dollar_figure amounts are rounded with respect to petitioner’s federal unless otherwise indicated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure income_tax the issue for decision is whether the underpayment_of_tax required to be shown on petitioner’s federal_income_tax return is due to negligence or intentional disregard of rules or regulations background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in athens alabama a hoyt partnerships walter j hoyt iii mr hoyt and some members of the hoyt family hereinafter collectively referred to as hoyt were in the business of organizing and promoting cattle-breeding partnerships from through mr hoyt organized and operated as a general_partner nearly partnerships on date mr hoyt was convicted in the u s district_court for the district of oregon of count of conspiracy to commit fraud counts of mail fraud counts of bankruptcy fraud and counts of money laundering see united for a general description of the hoyt organization and its operation see bales v commissioner tcmemo_1989_568 see also river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir and river city ranches j v v commissioner tcmemo_1999_209 affd 23_fedappx_744 9th cir states v barnes no cr 98-529-jo-04 d or date affd sub nom 47_fedappx_834 9th cir b petitioner’s backgound and hoyt investment petitioner holds a bachelor’s degree in nuclear engineering and a master’s degree in business administration mba as part of his mba curriculum petitioner took accounting and law-related classes he has been employed as a mechanical design engineer for over years and was so employed during before petitioner invested exclusively in stocks and mutual funds he had no experience in cattle ranching or farming and he had never been a partner in a partnership in or around date petitioner was making a lot of money and looking for a way to defer taxes so he discussed investing in a hoyt partnership with a coworker gary parker mr parker in date petitioner contacted a hoyt partner representative for additional information about various hoyt partnership investment opportunities the hoyt partner representative provided petitioner with promotional materials assembled by hoyt that included pamphlets newspaper articles trade articles and the court’s opinion in bales v commissioner for example the promotional materials stated in part that investors could earn tax free annually paid quarterly in cash and in tax savings and that income from operations is projected to be sheltered from income_tax tcmemo_1989_568 petitioner also recalled seeing the articles the big_number lbs tax_shelter and harvesting the tax code among the hoyt promotional materials petitioner did not consult an attorney or a tax professional with respect to the information provided in the hoyt promotional materials in date petitioner invested in the hoyt partnerships petitioner did not consult an attorney or a tax professional at any time before making his hoyt investment petitioner originally invested in hoyt’s timeshares breeding services timeshares partnership petitioner signed and executed a joint_venture partnership_agreement for five units at a total price of dollar_figure petitioner also executed among other documents a power_of_attorney and a certificate of assumption of primary liability petitioner did not have an attorney review these documents petitioner believed that his hoyt investment was an undivided share of a herd at the time of his investment petitioner provided a check in the amount of dollar_figure to mr parker for bull units mr parker retained a portion at that time petitioner was aware that the bales opinion applied only to the through taxable years timeshares was started by the hoyt organization in the mid-1980s in general timeshares arranged leases of bulls ostensibly owned by the timeshares cattle-breeding partnerships the hoyt family had organized and promoted to numerous investors of petitioner’s investment contribution and the remainder was remitted to hoyt a year after petitioner’s initial investment in timeshares petitioner’s investment was transferred by hoyt to durham shorthorn breed syndicate 1987-c durham petitioner did not sign or receive any partnership documents from hoyt such as a subscription agreement power_of_attorney or joint_venture partnership_agreement with respect to durham petitioner was not concerned that his investment was transferred by hoyt to a different partnership at no time during his investment was petitioner aware of the number of cattle owned by durham at no time did petitioner request or review durham’s tax returns or other partnership records the only financial information petitioner received from durham was a schedule_k-1 partner’s share of income credits deductions etc issued for each taxable_year and petitioner had no idea what the numbers on the schedule_k-1 entailed durham is similar to the cattle-breeding partnership at issue in the court’s opinion in durham farms j v v commissioner supra for instance one of petitioner’s tax returns listed his hoyt partnership investment as poison creek after an inquiry with hoyt petitioner was told that it doesn’t make any difference it’s all the same petitioner added that it was so convoluted that it was hard to figure out what was going on before his hoyt investment petitioner had always prepared his own tax returns as a hoyt investor petitioner chose to have his tax returns prepared by laguna tax service a hoyt organization on date petitioner filed a federal_income_tax return and reported wage and business income of dollar_figure and dollar_figure respectively durham issued petitioner a schedule_k-1 for the period ending date which reported dollar_figure as petitioner’s distributive_share of durham’s ordinary_loss on a schedule e supplemental income and loss attached to his return petitioner reported a partnership loss of dollar_figure during petitioner claimed and received refunds of dollar_figure and dollar_figure for the taxable years and respectively as a result of carrying back the loss from durham to these prior taxable years in a notice of beginning of administrative_proceeding nbap dated date respondent notified petitioner that durham’s taxable_year would be examined on date petitioner filed a federal_income_tax return which reported business income of dollar_figure durham issued petitioner a schedule_k-1 for the period ending date which reported dollar_figure as petitioner’s distributive_share of durham’s ordinary_loss attached to the schedule_k-1 was a form_8271 investor reporting of tax_shelter_registration_number which identified durham as a tax_shelter on a schedule e attached to his return petitioner reported a partnership loss of dollar_figure during date petitioner traveled to burns oregon to tour several hoyt ranches petitioner did not review any hoyt records during his 4-day visit during his visit to the hoyt ranches petitioner saw just a handful of cattle petitioner was unable to determine which cattle if any were specifically owned by durham on date respondent sent to petitioner an nbap which notified petitioner that durham’s taxable_year was under examination on date revenue_agent norm johnson sent petitioner a letter the letter noted in part that in prior correspondence sent by mr hoyt in date to petitioner and other hoyt investors misleading and or inaccurate premises were made which may directly affect you and your decision-making process in filing your individual tax_return the revenue agent’s letter further stated that if petitioner was confused by or questioned the accuracy of the information provided by mr hoyt’s letter to the hoyt investors addressed arguments with respect to material_participation under sec_469 respondent then petitioner should consider having an independent accountant or attorney review this matter on date respondent sent to petitioner a letter which again informed petitioner that durham was under examination for the taxable_year the letter further stated that any adjustments proposed to this entity could have a tax effect to your return on date petitioner filed his federal_income_tax return and reported business income and income on schedule f profit or loss from farming of dollar_figure and dollar_figure respectively durham issued petitioner a schedule_k-1 for the period ending date which reported dollar_figure as petitioner’s distributive_share of the ordinary_loss from durham attached to the schedule_k-1 was a form_8271 which identified durham as a tax_shelter on a schedule e attached to the return petitioner reported a partnership loss of dollar_figure petitioner also claimed an individual_retirement_account deduction of dollar_figure on his return which was related to his hoyt investment on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to the tax_matters_partner as well as to petitioner with respect to durham’s taxable_year the fpaa determined that durham had failed to substantiate many of its claimed deductions these deductions were subsequently disallowed partnership deductions which totaled dollar_figure the petition filed at docket no by the tax_matters_partner in response to the fpaa issued to durham for the taxable_year was untimely accordingly the case was dismissed and by an assessment made in date respondent increased petitioner’s federal_income_tax liability by dollar_figure in a notice_of_deficiency dated date respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty of dollar_figure for discussion respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 or in the alternative a substantial_understatement_of_income_tax under sec_6662 respondent’s determination with respect to the imposition of the sec_6662 penalty is presumed correct and petitioner bears the burden of proving that he is not liable for the accuracy-related_penalty under sec_6662dollar_figure see rule a welch v respondent concedes that a portion of the partnership_adjustment is not subject_to the accuracy-related_penalty sec_7491 is not applicable in this case because the examination of petitioner’s return commenced before date the effective date of sec_7491 helvering 290_us_111 58_tc_757 sec_6662 imposes a penalty of percent of the portion of the underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 b and negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 negligence includes any failure to make a reasonable attempt to comply with the law sec_6662 sec_1 b income_tax regs sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances disregard has been described as any careless reckless or intentional disregard sec_6662 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by- case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id sec_1 b income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer see neely v commissioner supra reliance by the taxpayer on the advice of a qualified adviser will constitute reasonable_cause and good_faith if under all of the facts and circumstances the reliance by the taxpayer was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs we consider the reasonableness of the taxpayer’s actions in light of his experience and the nature of the investment fawson v commissioner tcmemo_2000_195 see also 60_tc_728 greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir glassley v commissioner tcmemo_1996_206 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 greene v commissioner supra when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 citing 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 142_f3d_435 6th cir 90_tc_908 petitioner contends that he is not liable for the sec_6662 accuracy-related_penalty because he had reasonable_cause to believe that his claimed tax treatment with respect to his hoyt investment was proper petitioner specifically argues that at the time he filed his return he reasonably relied on the court’s opinion in bales v commissioner tcmemo_1989_568 as substantial_authority for the tax treatment of the partnership itemsdollar_figure we note that there is no explicit substantial_authority exception to the sec_6662 accuracy-related_penalty for negligence hillman v commissioner tcmemo_1999_255 ndollar_figure citing wheeler v commissioner t c memo petitioner is a well-educated individual who holds an undergraduate degree in nuclear engineering as well as an mba however petitioner had no knowledge with respect to cattle businesses before his hoyt investment petitioner did not seek professional legal or tax_advice before his hoyt investment instead petitioner relied on hoyt promotional materials that included articles titled the big_number lbs tax_shelter and harvesting the tax code and which stated that partnership earnings from various hoyt partnerships were tax free and sheltered from income_tax before filing his return petitioner received two separate notices from respondent that durham was under examination for the taxable years and in a separate letter respondent specifically informed petitioner that the examination of durham could have a tax effect to your return petitioner also received a letter from respondent before filing his return which stated that information which had been previously sent to investors from mr hoyt was misleading and or inaccurate and that petitioner should consider having an independent accountant or attorney review this matter despite these notices petitioner did not make any inquiries with respect to his hoyt investment or have his return prepared or reviewed by an independent tax professional as a result of his hoyt investment on his federal_income_tax return petitioner claimed a dollar_figure loss from durham petitioner had previously claimed losses from durham of dollar_figure and dollar_figure respectively on his and returns however petitioner’s sole cash contribution to durham was dollar_figure considering the size of petitioner’s investment and the disproportionately large losses generated by the partnership further investigation was warranted see todaro v commissioner tcmemo_1995_398 as previously stated petitioner made no such investigation the fact that petitioner was able to claim in alone a loss that was five times his original investment was enough to have put petitioner on ‘notice that the investment was primarily for a tax purpose ’ greene v commissioner supra the amount of the losses petitioner claimed in and prior years compared to the amount of his hoyt investment created a situation that was too good to be true within the meaning of sec_1_6662-3 income_tax regs finally petitioner’s reliance on bales v commissioner supra is misplaced petitioner knew that the opinion generally involved the taxable years through petitioner also knew that the bales opinion did not deal with durham his specific hoyt partnership investment while petitioner received the opinion there is no evidence that he personally relied upon the opinion in taking the positions on his return instead the record reflects that petitioner relied on the representations of the hoyt organization with respect to his hoyt investment and the preparation of his returndollar_figure the bales case involved different investors different partnerships different taxable years and different issues from those underlying the present case additionally this court has noted that by the 1980s the hoyt organization’s cattle- management and record-keeping practices changed dramatically see durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir while petitioner refers to the fraud and deceit of mr hoyt with respect to his hoyt partnership investment he does not specifically argue that mr hoyt’s fraud is a reasonable_cause for his tax_return positions nevertheless we note that good_faith reliance on professional advice concerning tax laws may be a defense to the negligence_penalty 469_us_241 however it is also well established that taxpayers generally cannot reasonably rely on the professional advice of a tax_shelter promoter see 39_f3d_402 2d cir affg tcmemo_1993_480 115_tc_43 reliance may be unreasonable when it is placed upon insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about affd 299_f3d_221 3d cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir such reliance is especially unreasonable when the advice would seem to a reasonable person to be ‘too good to be true’ 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 90_tc_960 affd without published opinion 899_f2d_18 9th cir nevertheless we note that for the reasons discussed above including petitioner’s failure to make any independent inquiry or investigation into the hoyt partnerships any reliance by petitioner on the hoyt organization or its representatives was objectively unreasonable as we noted in hansen v commissioner t c memo adopting petitioner’s position would imply that taxpayers should have been given carte blanche to invest in partnerships promoted by mr hoyt merely because mr hoyt had previously engaged in activities which withstood one type of challenge by the commissioner no matter how illegitimate the partnerships had become or how unreasonable the taxpayers were in making investments therein and claiming the tax benefits that mr hoyt promised would ensue consequently we reject petitioner’s claim that at the time he filed his return bales v commissioner tcmemo_1989_ provided support for the positions taken on that return with respect to his hoyt investment we find that petitioner has failed to show that he was not negligent with respect to the underpayment for the taxable_year at issue we further find that petitioner has failed to show that he acted with reasonable_cause or in good_faith with respect to such underpayment accordingly we find that petitioner has failed to establish that he is not liable for the accuracy-related_penalty under sec_6662 for the taxable_year at issuedollar_figure we have found that petitioner is liable for the taxable_year at issue for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 in light of that finding we need not address respondent’s alternative argument that petitioner is liable for the taxable_year at issue for the accuracy-related_penalty under sec_6662 because of a substantial_understatement_of_income_tax under sec_6662 to reflect the foregoing decision will be entered under rule
